DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1:  It is unclear what the term ”associated with” means.  It is assumed that it means the wings are attached to the base at the free ends and will be examined accordingly.  Additionally, it is unclear what “levelling tiles” are.  It is assumed these are tiles to be levelled and will be examined accordingly.

Claim 1 recites the limitation "said levelling tiles" in line 4, “the core” in line 8, and “the thickness” in line 12.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation "said edge" and “said core” in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Additional claims rejected under 35 USC 112 but not addressed are rejected as being dependent on a rejected base claim and failing to further remedy the issue(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torrents Comas (US PGPub No 2019/0169863) in view of Raimondi (WO 2014/195780).

Referring to claim 1:  Torrents Comas teaches a traction member (S) including a base (S1) configured to be inserted below two or more of said levelling tiles which are adjacent at mutual edges, and a C-shaped element (S2) extending from said base and having at least two wings, free ends of said wings being associated with said base, a wedge (W) having a surface with a serrated profile for interaction with said traction member at an edge of the core of said C-shaped element, said wedge being insertable inside said C-shaped element of said traction member between said wings, wherein said base of said traction member has a continuous external perimetric edge.  Torrents Comas does not teach one or more openings which pass through the thickness.  However, Raimondi teaches one or more openings (item 26) which pass through the thickness.
It would have been obvious to one of ordinary skill in the art to create the device taught by Torrents Comas with the openings taught by Raimondi in order to allow a mortar or mastic to provide additional holding strength to the traction member by being squeezed through the holes upon installation.

Referring to claim 2:  Torrents Comas and Raimondi teach all the limitations of claim 1 as noted above.  Torrents Comas teaches each one of said wings of said traction member has a region amenable to breakage, at said base (figure 1). They do not specifically teach the breakage region is constituted by two points for joining to said base which are separate, spaced apart and easily breakable. However, Torrents Comas teaches 3 points.
	It would have been obvious to choose two points instead of three to make the region easier to break and allow for easier removal of the C-shaped element.

Referring to claim 4:  Torrents Comas and Raimondi teach all the limitations of claim 1 as noted above.  Additionally, Torrents Comas teaches said edge of said core of said C-shaped element is thinner than said core, said edge of said core having a thickness that is less than a distance between two consecutive teeth of said surface with a serrated profile of said wedge (figure 6).

Referring to claim 5:  Torrents Comas and Raimondi teach all the limitations of claim 1 as noted above.  Additionally, Torrents Comas teaches said surface with a serrated profile of said wedge is inclined with respect to a surface that is to be directed toward said levelling tiles and in contact with said levelling tiles, during use (figure 3).

Referring to claim 6:  Torrents Comas and Raimondi teach all the limitations of clam 5 as noted above.  Additionally, Torrents Comas teaches wherein, between said surface with a serrated profile and said surface that is to be directed toward said levelling tiles of said wedge, there are: - two lateral surfaces having a substantially triangular profile, and - a rear surface comprised between said lateral surfaces (figure 1 and 3).

Referring to claim 8:  Torrents Comas and Raimondi teach all the limitations of claim 1 as noted above.  Additionally, Torrents Comas teaches said traction member and said wedge are made of plastic material (paragraph 0028).

Referring to claim 9:  Torrents Comas and Raimondi teach all the limitations of claim 1 as noted above.  They do not teach said wedge is provided with a partition which extends from said surface with a serrated profile, at right angles thereto, and said edge of said core has a recess into which said partition can be inserted.  However, Torrents Comas teaches a wedge with a recess and a partition on the core (figure 8).  
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to place the partition on the wedge and the recess on the core, since it has been held that mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.  Rearranging the parts would allow for easy insertion of the wedge into the opening on a more rigid surface such as the wedge top surface.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torrents Comas in view of Raimondo and Ghelfi (US PGPub No 2014/0116001).

Referring to claim 3:  Torrents Comas and Raimondo teach all the limitations of claim 1 as noted above.  They do not specifically teach at least one thickness indicator is disposed on at least one of said wings.  However, Ghelfi teaches at least one thickness indicator (item 20) is disposed on at least one of said wings.  
	It would have been obvious to one of ordinary skill to create the device taught by Torrents Comas and Raimondo with the thickness indicator taught by Ghelfi in order to properly distance the tiles to provide a proper grout line spacing.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biec (US PGPub No 2015/0308130).

Referring to claim 7:  Torrents Comas and Raimondi teach all the limitations of claim 6 as noted above.  They do not teach said rear surface is concave.  However, Biec teaches said rear surface is concave (figure 1).
It would have been obvious to one of ordinary skill in the art to create the device taught by Torrents Comas and Raimondi with the concave surface taught by Biec in order to better center a tapping force on the surface to drive the wedge straight between the wings.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J MAESTRI whose telephone number is (571)270-7859.  The examiner can normally be reached on M-Th 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635